COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-197-CV



IN RE PHILIP KNIGHT, INDIVIDUALLY 					   RELATOR

AND AS EXECUTOR OF THE ESTATE 

OF PAUL A. KNIGHT, DECEASED	





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL  B:  MCCOY, GARDNER, and WALKER, JJ. 



DELIVERED:  June 12, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.